{¶ 33} I concur with the majority to affirm the judgment of the trial court. However, this writer notes that Kalish, 120 Ohio St.3d 23, an appeal from this court, Kalish, 2007-Ohio-3850 (O'Toole, J., concurring in part, dissenting in part) is a plurality opinion. Therefore, it is merely persuasive. See State v. Bassett, 8th Dist. No. 90887,2008-Ohio-5597, at ¶ 24, fn. 2. Although the plurality indicated that this court did not review the sentence to ensure that the trial court clearly and convincingly complied with the pertinent laws, it nevertheless affirmed this court's judgment, albeit on different grounds.
 {¶ 34} Thus, I concur in judgment only. *Page 1